       Case 1:21-cv-00518-VEC Document 4 Filed 01/22/21 Page 1 of 2
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 1/22/2021
 -------------------------------------------------------------- X
 BOARD OF MANAGER OF THE 243 WEST 98 :
 CONDOMINIUM,                                                   :
                                                                :
                                              Plaintiff,        :   21-CV-518 (VEC)
                                                                :
                            -against-                           :        ORDER
                                                                :
 JULIE ANN GOLDBERG, JOHN DOE #1 TO                             :
 JOHN DOE #20                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, Plaintiff initiated this case by filing a complaint in New

York State Supreme Court (Dkt. 3-1);

        WHEREAS on September 8, 2020, Defendant moved to dismiss Plaintiff’s complaint

(Dkt. 3-2);

        WHEREAS on November 17, 2020, New York State Supreme Court Judge Goetz denied

Defendant’s motion to dismiss (Dkt. 3-5);

        WHEREAS on January 22, 2021, Defendant filed a notice of removal, dated January 21,

2021 (Dkt. 3);

        WHEREAS a notice of removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based, or within 30 days after the service of

summons upon the defendant if such initial pleading has then been filed in court and is not

required to be served on the defendant, whichever period is shorter.” 28 U.S.C. § 1446(b)(1);




                                                   Page 1 of 2
          Case 1:21-cv-00518-VEC Document 4 Filed 01/22/21 Page 2 of 2




       WHEREAS more than 30 days have passed since Defendant received a copy of the initial

pleading in this case;

       IT IS HEREBY ORDERED that no later than February 5, 2021, Defendant must file a

letter showing cause why this case should not be remanded to New York State Supreme Court.

Plaintiff’s response is due by February 12, 2021.



SO ORDERED.
                                                        ________________________
Date: January 22, 2021                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                          Page 2 of 2
